Filed 12/6/18 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2018 ND 249







State of North Dakota, 		Plaintiff and Appellee



v.



Joel Mejia, 		Defendant and Appellant







No. 20180178







Appeal from the District Court of Mountrail County, North Central Judicial District, the Honorable Richard L. Hagar, Judge.



AFFIRMED.



Per Curiam.



Wade G. Enget, Mountrail County State’s Attorney, Stanley, ND, for plaintiff and appellee.



Caitlyn A. Pierson, Minot, ND, for defendant and appellant.

State v. Mejia

No. 20180178



Per Curiam.

[¶1]	Joel Mejia appeals from a criminal judgment entered after he was found guilty of simple assault following a bench trial.  Mejia argues there was insufficient evidence to sustain his conviction for simple assault and that the district court was required to make a finding on his claim of self-defense.  We summarily affirm under N.D.R.App.P. 35.1(a)(3), concluding there was sufficient evidence to support the guilty verdict.  We also affirm under N.D.R.App.P. 35.1(a)(7), concluding in a case tried without a jury, the court need only find the defendant guilty or not guilty.  
State v. Berger
, 235 N.W.2d 254, 263 (N.D. 1975).

[¶2]	Gerald W. VandeWalle, C.J.

Jon J. Jensen

Jerod E. Tufte

Daniel J. Crothers

Lisa Fair McEvers